Citation Nr: 0507941	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  01-02 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches as 
secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 30 percent for 
hypertensive heart disease.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for headaches and denied entitlement to 
a rating in excess of 30 percent for hypertensive heart 
disease.  

In a November 2002 rating decision the RO granted entitlement 
to a separate 10 percent disability for hypertension.  The 
veteran subsequently perfected an appeal as to the 
compensation level assigned.  In July 2003, the Board 
remanded the case to the RO for additional development.

The issues of entitlement to increased ratings for 
hypertensive heart disease and hypertension are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his service connection claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate this claim.

2.  The evidence demonstrates the veteran's present headache 
disability was incurred after service and is not due to any 
incident of active service or any service-connected 
disability.




CONCLUSION OF LAW

A headache disability was not incurred in or aggravated by 
active service and is not proximately due to or a result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applied to his service connection claim by 
correspondence dated in March 2001, November 2003, and 
January 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  The service connection issue on appeal was 
also re-adjudicated and a supplemental statement of the case 
was issued in August 2004.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of this claim and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
August 2004 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue addressed in this decision have 
been requested or obtained.  The Board finds further attempts 
to obtain additional evidence as to this matter would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issue 
on appeal were obtained in September 2000, October 2000, and 
April 2001.  The Board finds the available medical evidence 
is sufficient for an adequate determination of the issue 
addressed in this decision.  Therefore, the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

Service Connection Claim
Factual Background

Service medical records dated in December 1975 show the 
veteran was treated for headaches.  It was noted the veteran 
reported he had been seen the previous month for blood 
pressure checks.  In August 1976, he complained of headaches 
and a diagnosis of rhinitis was provided.  Records dated in 
December 1976 noted he complained of headaches and that he 
reported he had been taking medication for hypertension for 
six months.  An April 1977 report noted the veteran 
complained of a temporal headache and that he reported a 
history of sinus headaches.  The veteran's January 1979 
separation examination revealed a normal clinical neurologic 
evaluation.  The veteran denied frequent or severe headaches 
in his report of medical history.  

Private medical records dated in January 1991 noted the 
veteran reported complaints including headaches.  It was also 
noted that he had a history of hypertension.  The diagnoses 
included viral syndrome and pharyngitis.  

In a July 1993 rating decision the RO established service 
connection for hypertension.  A 20 percent disability rating 
was assigned.  In a February 1994 rating decision the RO 
granted entitlement to service connection for hypertensive 
heart disease.  A 30 percent disability rating was assigned 
for the combined disabilities of hypertensive heart disease 
and hypertension.  

Private medical emergency room reports dated July 8, 2000, 
noted the veteran presented with chief complaints of high 
blood pressure and headaches.  The diagnoses included 
hypertension and headaches.  A July 13, 2000, report noted 
the veteran complained of headaches.  The examiner noted he 
had been seen the previous Saturday and that the initial 
impression at that time was hypertensive associated headache.  
It was noted that a neurologist had been consulted and that 
the veteran's headaches were most likely hypertensive in 
nature.

Private medical correspondence from Dr. T.C.D. dated in July 
2000 noted the veteran reported a two week history of 
headaches and that during that time he had been to the 
emergency room twice and was found to be very hypertensive.  
He stated he had experienced headaches in the past but done 
that severe.  Magnetic resonance imaging (MRI) of the brain 
revealed multiple foci of abnormal signal in the 
periventricular and subcortical white matter.  A computerized 
tomography (CT) scan revealed some questionable abnormalities 
in the right frontotemporal region.  The diagnosis was 
vascular headaches, new onset.  It was noted that the 
disorder may be related to uncontrolled hypertension.  

An October 2000 VA examination report noted the veteran had 
recently been provided a diagnosis of headaches and that he 
first received a diagnosis of hypertension in 1975.  It was 
the opinion of the examiner, Dr. P.L., that if the veteran's 
present blood pressure findings of 124/76 and 124/82 were 
representative of his usual pressure on medication it was 
very unlikely that his current headaches were related to his 
hypertensive heart disease.  A subsequent October 2000 VA 
examination report noted the veteran's file had been reviewed 
and that the physician, Dr. B.S., was unable to provide an 
opinion as to whether the veteran's headaches were related to 
military service.  

Private medical correspondence from Dr. T.C.D. dated in 
January 2001 noted the veteran had a history of 
cerebrovascular disease and had been having severe headaches 
associated with that disorder.  It was also noted that he had 
uncontrolled hypertension that had been contributing to his 
headaches.

In February 2001, the veteran submitted medical literature 
indicating that secondary headaches may be caused by systemic 
disorders such as hypertension.  

An April 2001 VA examination report based upon a review of 
the claims folder and pertinent medical literature found 
there was no medical evidence indicating the veteran's 
symptoms of headache were, in fact, related to his essential 
hypertension.  The examiner summarized the evidence of record 
and noted the veteran had some episodes of headache during 
and after service and that he had experienced significant 
elevations of blood pressure that required medical treatment.  
It was noted that he had been seen in a private emergency 
room and that MRI and CT scans at that time revealed 
abnormalities that were not typical of any specific disease.  
Those reports had suggested without providing any specific 
diagnosis that some of the changes and symptoms might have 
been due to his chronic hypertension.  

The examiner stated medical literature for the last five 
years had been reviewed, including journal articles and 
several books, to determine whether there was any specific 
relationship between blood pressure and the symptoms of 
headache.  It was noted that, significantly, persons with 
hypertension can have complications predictably associated 
with headaches including malignant hypertension and 
subarachanoid hemorrhage, but that fortunately the veteran 
had neither of those disorders.  The examiner stated the 
medical literature was "fairly clear" on this matter and 
did not support an association between essential hypertension 
and headaches.  It was noted that most textbooks did not list 
headaches as a complication of hypertension and that such 
symptoms were generally prevalent in the non-hypertensive 
population as well.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  
38 C.F.R. § 3.310 (2004).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases, including organic diseases of the nervous system, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the April 
2001 VA examiner's opinion is persuasive that the veteran's 
present headache disorder is not proximately due to a 
service-connected disability.  Although private medical 
records dated in July 2000 and January 2001 indicate a 
positive association between the veteran's headaches and his 
service-connected disabilities, the April 2001 opinion is 
considered to warrant a greater degree of probative weight 
because of the examiner's comprehensive review of the 
evidence and the applicable medical literature.  See 
Guerrieri, 4 Vet. App. 467; Gabrielson, 7 Vet. App. 36.

The Board also notes that while the veteran was treated for 
headaches during service the evidence does not demonstrate 
the onset of a chronic headache disorder during or within one 
year of active service.  Therefore, entitlement to service 
connection for a headache disability is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.



ORDER

Entitlement to service connection for headaches as secondary 
to a service-connected disability is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his increased rating claims by 
correspondence dated in March 2001, November 2003, and 
January 2004.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran claims higher ratings are warranted 
for his hypertensive heart disease and hypertension.  
Although these matters were addressed on VA examination in 
September 2000, the Board notes it has been four years since 
that evaluation and that there is no evidence the veteran 
underwent exercise testing at that time nor was a metabolic 
equivalents (METs) estimate provided.  The Board also notes 
the RO last obtained copies of VA treatment records dated 
through October 2001.  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should obtain for the record 
copies of all pertinent VA medical 
treatment records associated with the 
veteran's service-connected hypertensive 
heart disease and hypertension since 
October 2001.

2.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to the current nature of his service-
connected hypertensive heart disease and 
hypertension.  Cardiovascular exercise 
testing should be conducted, if possible, 
and reported in terms of metabolic 
equivalents (METs).  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should 
provide a complete rationale for any 
opinion given and should reconcile the 
opinion with the other medical evidence 
of record.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


